

116 HR 1312 IH: Yurok Lands Act of 2019
U.S. House of Representatives
2019-02-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1312IN THE HOUSE OF REPRESENTATIVESFebruary 19, 2019Mr. Huffman (for himself, Mrs. Torres of California, Mr. Soto, Mr. Mullin, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo recognize tribal cooperation in the environmental review of proposed actions affecting the
			 revised Yurok Reservation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Yurok Lands Act of 2019. 2.DefinitionsFor the purposes of this Act:
 (1)Federal agencyThe term Federal agency has the same meaning given that term in section 1508.12 of title 40, Code of Federal Regulations, except that such term shall not include States, units of general local government, and Indian Tribes.
 (2)NEPAThe term NEPA means the National Environmental Policy Act, as amended (42 U.S.C. 4321 et seq.). (3)Revised yurok reservationThe term revised Yurok Reservation means the land within the exterior boundary of the Yurok Reservation as revised in section 4(a), except land owned in fee by or held in trust by the United States for the benefit of a federally recognized Indian Tribe other than the Yurok Tribe.
 (4)SecretaryThe term Secretary means the Secretary of the Interior, the Secretary of Agriculture, or the Secretary of Transportation, as appropriate.
 (5)TribeThe term Tribe means the Yurok Tribe, a federally recognized Indian Tribe. 3.Land to be held in trust for the tribe (a)In generalSubject to any valid existing rights, the Secretary of Agriculture shall transfer to the Secretary of the Interior administrative jurisdiction over approximately 1,229 acres in the Yurok Experimental Forest and Six Rivers National Forest, as generally depicted on the map entitled Experimental Forest and dated October 4, 2016. The map shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (b)AdministrationThe Secretary of the Interior shall hold the land transferred under subsection (a) in trust for the benefit of the Tribe.
 (c)Tribal land use management planThe Tribe shall develop a Tribal Land Use Management Plan in accordance with NEPA requirements for the land held in trust pursuant to subsection (b).
 (d)Government-to-Government agreementsNot later than one year after the date of the enactment of this Act, the Secretary of Agriculture and the Tribe—
 (1)shall enter into government-to-government consultations; (2)shall develop protocols to ensure that research activities of the Forest Service on lands taken into trust pursuant to subsection (b) shall continue in perpetuity; and
 (3)may enter into cooperative agreements between the Secretary of Agriculture and the Tribe for the purpose of implementing this section.
 (e)SurveyNot later than one year after the date of the enactment of this Act, the Secretary of the Interior shall complete a survey to establish the exterior boundaries of the land taken into trust pursuant to subsection (b).
 (f)Use of trust landLand taken into trust pursuant to subsection (b) shall— (1)be managed by the Tribe for conservation and research purposes;
 (2)not be eligible, or considered to have been taken into trust, for any gaming activity under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.); and
 (3)not be subject to old growth logging. 4.Yurok reservation boundary adjustment (a)In generalThe Secretary shall revise the boundary of the Yurok Reservation as depicted on the map entitled Revised Yurok Indian Reservation Boundary and dated September 20, 2017, and on file and available for public inspection in the appropriate offices of the Bureau of Indian Affairs.
 (b)Land managementSubject to the requirements of sections 3 and 5— (1)all National Forest System land within the revised Yurok Reservation shall continue to be administered by the Forest Service in accordance with applicable laws and regulations; and
 (2)all National Park System land within the revised Yurok Reservation shall continue to be administered by the National Park Service in accordance with applicable laws and regulations.
				5.Tribal-Federal partnerships for federal land and resource management
 (a)In generalFor the purposes of any process triggered by a requirement under NEPA regarding major Federal action on Federal land within the revised Yurok Reservation, at the Tribe’s option, the Tribe shall act as a joint lead agency in accordance with a Memorandum of Understanding entered into between the lead Federal agency and the Tribe not later than 30 days after the date of notice of initiation of the process.
 (b)Requirements for memorandum of understandingA Memorandum of Understanding entered into under this section shall— (1)be negotiated in good faith;
 (2)comply with the NEPA statute and regulations; and (3)include—
 (A)the respective roles and responsibilities of the Tribe and the lead Federal agency in the NEPA process;
 (B)mechanisms for dispute resolution; and (C)a requirement that environmental impact statements shall discuss any inconsistency of a proposed action with any plan or environmental requirement of the Tribe (whether or not federally sanctioned), and, where such an inconsistency exists, a requirement that the environmental impact statement shall describe—
 (i)the extent to which the lead Federal agency would reconcile its proposed action with the plan or environmental requirement; and
 (ii)what mitigation measures are being imposed to lessen adverse environmental impacts of the proposal identified by the Tribe.
 (c)Cooperating agencyFor the purpose of any process triggered by a requirement under NEPA regarding a major Federal action on Federal land that may affect the revised Yurok Reservation, at the option of the Tribe, the Tribe shall act as a cooperating agency.
 (d)No limitation on existing authorityNothing in this section shall limit ability of the Tribe or any other federally recognized Indian Tribe to participate in any process triggered by a requirement under NEPA as a joint lead or a cooperating agency.
			(e)Cooperative agreements with the Tribe
 (1)Redwood national parkThe Secretary shall enter into a cooperative agreement with the Tribe for system unit natural resource protection for the purpose of protecting natural resources of Redwood National Park pursuant to section 101702 of title 54, United States Code.
 (2)Forest serviceThe Secretary of Agriculture shall enter into a cooperative agreement with the Tribe that includes, at a minimum, provisions that implement section 3.
 (3)Tribe as an agencyThe Tribe shall be considered a State or local government agency for purposes of section 101703 of title 54, United States Code, and the Secretary shall enter into a cooperative management agreement with the Tribe pursuant to that section.
 (4)Confirmation and authorization of cooperative agreement related to the klamath river basinThe 2006 Cooperative Agreement between the Department of the Interior and the Yurok Tribe for the Cooperative Management of Tribal and Federal Lands and Resources in the Klamath River Basin of California is confirmed and the Secretary is authorized to take such actions as are necessary to effectuate the agreement.
 (f)Self-Governance agreementsFederal agencies, as appropriate, shall negotiate, in good faith, self-governance agreements under this Act pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.). Program functions, services, and activities, or portions thereof, carried out by the National Park Service on Federal land within the revised Yurok Reservation shall be included in a contract or compact to the extent allowed under title I or title IV of the Indian Self-Determination and Education Assistance Act.
			6.Yurok scenic byway designation
 (a)Designation of the yurok scenic bywayBald Hills Road from its junction with U.S. Highway 101 to its terminus on the Klamath River shall be designated as the Yurok Scenic Byway, an Indian Tribe scenic byway, and the Tribe shall be eligible for appropriate grants and technical assistance as authorized in section 162(b) of title 23, United States Code.
 (b)Continued access and use retainedThe Tribe shall not prohibit or limit, and the Secretary of the Interior shall allow, continued access and use of the Bald Hills Road in accordance with section 3(b)(1) of the Act entitled An Act to establish a Redwood National Park in the State of California, and for other purposes, approved October 2, 1968 (16 U.S.C. 79c).
 7.Confirmation of governing body and documentsThe governing documents of the Tribe and the governing body established and elected thereunder, as recognized by the Secretary and in effect on the date of the enactment of this Act, are hereby ratified and confirmed and shall only have effect within the revised Yurok Reservation.
 8.No delegation of Federal authority over non-tribal land or peopleNothing in this Act shall be construed as a delegation of Federal or other authority to the Tribe, the Tribal body or any member of the Tribe, over or related to land or interests in land that are not within the revised Yurok Reservation.
 9.No additional authority or rightsNothing in this Act shall increase, diminish, or otherwise affect the rights, privileges, or authorities of any federally recognized Indian Tribe in relation to any other federally recognized Indian Tribe.
		